Case: 2:10-cr-00028-DCR Doc #: 41 Filed: 09/15/20 Page: 1 of 4 - Page ID#: 149

                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
                                     NORTHERN DISTRICT
                                       AT COVINGTON

UNITED STATES OF AMERICA                        §
    Plaintiff/Respondent,                       §
                                                §
v.                                              § CASE NUMBER: 1O-28-DCR
                                                §
VERLIN BRETT BAILEY                             §
    Defendant/Movant,                           §


                          MOTION FOR CORRECTION OF SENTENCE

COMES        NOW,   the       Defendant,     Verlin    Brett     Bailey,       pro    se,   and
pursuant to 28 U.S.C. § 2241 to petition this Honorable Conrt

for     a     correction        of   his    case      (1O-28-DCR).        In   support      the
Defendant           offers        the      following         facts      for    review       and

consideration.



                                        JURISDICTION



        The Eastern District of Kentucky has outright jurisdiction
in this matter due to the fact that Bailey was adjudicated in

that        area.   In    addition,        the Defennant        files    this Motion for
Correction under 28 U.S.C.                   § 2241    since a petition for Habeas
Corpus pursuant to 28 U.S.C. 2255 would be untimely. 28 U.S.C. §
2241        acts    as    a    ncatch-all"     to     test    the legality           of Verlin
Bailey's Federal Sentence.
Case: 2:10-cr-00028-DCR Doc #: 41 Filed: 09/15/20 Page: 2 of 4 - Page ID#: 150

                                    HISTORY OF THE CASE

1. Bailey was arrested by                   the Northern Kentucky Branch of the
FBI for the charge of Production of Child Porno~raphy.

2. Sometime in June of 2010, the Federal Grand Jury in Northern

Kentucky indicted Bailey on the Production of Child Pornography
charge.

3.    Following          the    advice    of     his    counsel,     Kerry    L.    Neff     he

accepted a plea agreement for the indicted charge-

4. Shortly thereafter Bailey and his attorney Ms. Neff met with

the     representative            from     the    U.S.     Probation's,       Pre-Sentence

Department         to     gather    the     information       for    Mr.     Bailey's      Pre-
Sentence Report.

5. The total offender score was given to be 33.
6.    While    at        FCI   Wiliamsburg,       Bailey    was     given his       bi-annual

performance review conducted by                        the Unit Team i.e.          Counselor,

Case Manager. Bailey reviewed the status report and saw that he

had 2 points added to his total score for "escape history."

7. Bailey inquired where this information came from. He was told

that it was in his.Pre-Sentence Report.
8. Bailey was allowed to see this PSR in the presence of Unit

Manager,      Hunter.          It was    there that he saw that he had points

added    for       previ.ons      escape.      This brought Bailey's           total     score

from 31 to 33.

9.    After    a    diligent       search by          Bailey's    family     in which      they
contacted          the    State    of     Kentucky       Department    of     Records.      The

Department of Records               indicated that there were no escapes on

record for the State of Kentucky.




                                                 3.
Case: 2:10-cr-00028-DCR Doc #: 41 Filed: 09/15/20 Page: 3 of 4 - Page ID#: 151


10. As a result of the incorrect score, Bailey's score increased

2 points making it rise from 31 to 33.

11. This incorrect score has prohibited Bailey's institutional

downward          progress     i.e.        treatment           programs,            half-way          house

placement etc.


                              ARGUMENT ONE: PLAIN ERROR

    In       the    United     States      v.     Olano,        507       U.S.      725       (1993)       the

United States Supreme Court outlined the requirements                                          for    plain

error;       (l)    Error,    (2)     that      is   plain,         and       (3)   th1:J.t    affects       a

substantial right.

    The seriousness of the plain error standard requires a wrong

performed          against    the     defendant           which       affects          the     fairness,

integrity, or public relationship.

    In the matter at hand,                   the defendant. Verlin Brett Bailey,

had an incorrect calculation entered to the Court Record via his

Pre-Sentence         Report.        This     error       was    definite.            There were            no

escapes       in    the    State     of    Kentucky.           It   is        plain,      there       is   no

ambiguity with th~s argument, and it has affected the defendant

tremendously          resulting       in     prohibiting            his       downward         treatment
classification eligibility.                  Ultimately,            it makes           the defendant

have to serve additional time in prison that he should not be

forced to serve.
       In    order    to     correct       this      blatant        error,          the       Court    must

correct the error and re-sentence Bailey using the lower points.

Then        the    defendant       will     have         received         a     fair      and     correct
sen~ence in the U.S. District Court




                                                  4 ..
Case: 2:10-cr-00028-DCR Doc #: 41 Filed: 09/15/20 Page: 4 of 4 - Page ID#: 152


                                      RELIEF REQUESTED

     WHEREFORE~     i..n   1 i.gh t    of   the       af ot"emen tiorn~d    avermen ts;        the

Defendant1    Verlin Brett Bailey,                    asks    this   Honorahle Court            to
rule in the affirmative and re-sentence him using the correct
Guidelines score.




                                                 Resprtfully Submitt~d,
                                                      Vc2rJ1\,v~(lf~C 0A
                                                 Verlin Brett R a i . . ~ 7

                             CERTIFICATE OF SERVICE

     T, Verlin Brett Bailey 1 do hereby certify in good faith and

pursuant to 28 U.S.C.             § 1746~         that I have served a true and
correct copy of the attached Motion for Correction of Sentence
pursuant to 28 U.S. C.            § 2241      to the following party via U.S.

Mail sent from the mail room at FCI Williamsburg on this ----~
day of September~ 2020.


U.S. District Court
35 West Fifth Street
2nd Floor
Covington, KY 41011


                                                 ~~   ~..lof~"""""--'ol..,.J.---,4..;~--,~--
                                                 Ver l in Brett Bailey
                                                 Federal Register No. 13514-032
                                                 FCI Williamsburg
                                                 P.O. Box 340
                                                 Salters: SC 29590




                                            5.
